Citation Nr: 1611173	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  07-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from August 1981 to October 1981; he was discharged due to right ear deafness.  After obtaining a waiver for that condition, the Veteran again enlisted in the Marine Corps, serving form July 1982 to June 1985.  He subsequently joined the Army Reserve and had a period of active duty for training from November 1985 to March 1986.  Finally, the Veteran served on active duty with the United States Army from October 1988 to July 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for posttraumatic stress disorder (PTSD).  The Veteran subsequently filed multiple claims of service connection for other diagnosed psychiatric disorders, to include paranoid schizophrenia.  As the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board considers the subsequent claims to be part and parcel of the already pending claim, and has characterized the issue accordingly.  

Additionally, although service connection for a psychiatric disorder was denied in final decisions prior to May 2006, because relevant service personnel records have been added to the file since such denials, reconsideration, not reopening, of the claim is required.  38 C.F.R. § 3.156(b).

This issue was previously before the Board in February 2010 and March 2014; each time it was remanded for additional development. 

Although the Veteran requested and was scheduled for a hearing at the Board's Washington, DC, offices, he failed to report for such, and the request is considered withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

Currently diagnosed paranoid schizophrenia had its onset during the Veteran's most recent period of active duty training.


CONCLUSION OF LAW

The criteria for service connection of paranoid schizophrenia are met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment and personnel records prior to the Veteran's most recent enlistment with the Army do not reflect any complaints of or treatment related to a psychiatric disorder.  While he was dropped from the active reserves for excess absenteeism, there is no indication that such was related to mental health problems.  Moreover, upon examination for enlistment in the Army in March 1988, no psychiatric problems or complaints were noted.  A Veteran is presumed sound on entry except for defects noted on examination at that time.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  While this presumption is rebuttable, such requires clear and unmistakable evidence, and in light of the absence of any evidence raising even the possibility of earlier mental health problems here, the Veteran must be found sound on entry in October 1988.

Service medical and personnel records from October 1988 to separation in July 1989 reveal that beginning in late 1988, and progressing through April 1989, the Veteran began to have marked behavioral problems.  He was having problems with his girlfriend, and they fought over his service.  At one point he was arrested for assaulting her.  His sergeant counseled him, and noted threats from the Veteran to go Absent Without Leave (AWOL) to work things out with her.  Doctors referred the Veteran for psychiatric evaluation while he was hospitalized for a sinus infection in early 1989; records of such are not available, nor are any subsequent psychiatric records from service.  However, the Veteran was eventually discharged based on a "personality disorder."

Post-service records indicate that within a year or so of separation, the Veteran was requiring hospitalization for mental health problems, and he has been in treatment since.  Paranoid schizophrenia is the diagnosis.  The Veteran and his father have submitted statements to the effect that psychiatric symptomatology first arose in service, and the basic symptoms experienced over the years have remained fairly constant.

A treating VA doctor opined in 2007 treatment records that the in-service onset of current problems was "possible."  The doctor expanded on his statement in November 2007 correspondence.  He opined that based on the symptoms described in service records and the statements from the Veteran and his father, it was at least as likely as not that currently diagnosed chronic paranoid schizophrenia was that which had been present since separation.

A recent VA examiner has opined the opposite, stating that she saw no medical evidence of symptoms of schizophrenia in service, and that the Veteran did not report symptoms consistent with such while on active duty.

The evidence reveals the first evidence of psychiatric problems arose in service, in 1988 and 1989.  Medical records and competent and credible lay statements document the presence of such problems since service.  At worst, medical opinions are evenly split regarding whether the current diagnosis represents a continuation of those same problems.38 C.F.R. § 3.102.  The Board would note, however, that the recent VA examiner's general statements regarding the absence of in-service evidence and lack of Veteran reports appear to be inaccurate, undercutting the probative value of her opinion.  Accordingly, the Board finds that the medical opinions of record support a finding of a nexus.

In light of evidence of in-service symptoms, current disability, and a nexus between the two, service connection for the currently diagnosed acquire psychiatric disorder of paranoid schizophrenia is warranted.


ORDER

Service connection for paranoid schizophrenia is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


